Exhibit 10.1

 

LOGO [g441545bank.jpg]

AMENDMENT NO. 2 TO LOAN AGREEMENT

This Amendment No. 2 (the “Amendment”) dated as of September 28, 2012, is by and
among Bank of America, N.A. (the “Bank”) and American Locker Group Incorporated,
a Delaware corporation (“American Locker”), American Locker Security Systems,
Inc., a Delaware corporation (“Security Systems”), Security Manufacturing
Corporation, a Delaware corporation (“Security Manufacturing”) and Canadian
Locker Company Limited, a corporation incorporated under the federal laws of
Canada (“Canadian Locker”) (American Locker, Security Systems, Security
Manufacturing and Canadian Locker, are referred to herein collectively as the
“Borrower”).

RECITALS

A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
December 8, 2010, as amended by that certain Amendment No. 1 to Loan Agreement
dated as of October 27, 2011 (together with any previous amendments, the
‘Agreement”). The current commitment amount of Facility No. 1 is $2,500,000 and
the current commitment amount of Facility No. 3 is $500,000.

B. The Bank and the Borrower desire to amend the Agreement.

AGREEMENT

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

2. Amendments. The Agreement is hereby amended as follows:

 

  2.1 Paragraph 2.2 is hereby amended to read in its entirety as follows:

2.2 Availability Period. The line of credit is available between the date of
this Agreement and October 31, 2013, or such earlier date as the availability
may terminate as provided in this Agreement (the “Facility No. 1 Expiration
Date”).

 

  2.2 Paragraph 3A.2 is hereby amended to read in its entirety as follows:

3A.2 Availability Period. The loan is available in one or more disbursements
from the Bank between the date of this Agreement and October 31, 2013.

 

  2.3 Paragraph 3A.3(b) is hereby amended to read in its entirety as follows:

(b) The Borrower will repay principal in equal installments beginning on
November 27, 2013, and on the same day of each month thereafter, and ending on
October 31, 2016 the “Repayment Period”). Each principal installment shall be in
an amount sufficient to fully amortize the principal amount over an amortization
period of three (3) years. In any event, on the last day of the Repayment
Period, the Borrower will repay the remaining principal balance plus any
interest then due.

 

  2.4 Paragraph 9.2(b) is hereby amended to read in its entirety as follows:

(b) [Reserved]

 

 

Amendment No. 2 to Loan Agreement    - 1 - 4274118.3/SP/23908/0108/092812   



--------------------------------------------------------------------------------

3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which the Borrower is bound, and (d) if the
Borrower is a business entity or a trust, this Amendment is within the
Borrower’s powers, has been duly authorized, and does not conflict with any of
the Borrower’s organizational papers.

4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:

4.1 If the Borrower or any guarantor is anything other than a natural person,
evidence that the execution, delivery and performance by the Borrower and/or
such guarantor of this Amendment and any instrument or agreement required under
this Amendment have been duly authorized.

4.2 Payment by the Borrower of all costs, expenses and attorneys’ fees
(including allocated costs for in-house legal services) incurred by the Bank in
connection with this Amendment.

4.3 Payment of a nonrefundable renewal fee in the amount of $15,000.

5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement, including but not limited to the Dispute
Resolution Provision, shall remain in full force and effect.

6. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

7. Notice of Final Agreement. THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

Bank of America, N.A.      American-Locker Group Incorporated By   

/s/ Tye McClure

     By   

/s/ Paul Zaidins

Typed Name: Tye McClure      Typed Name: Paul Zaidins Title: Vice President     
Title: President

Address where notices to

the Bank are to be sent:

    

Address where notices to

the Borrower are to be sent:

500 West 7th Street, 2nd Floor

Fort Worth, Texas 76102

Facsimile: 1-800-210-1068

    

P.O. Box 169

Coppell, Texas 75019

Telephone: 817-722-0131

Facsimile: 817-722-0100

 

 

Amendment No. 2 to Loan Agreement    - 2 - 4274118.3/SP/23908/0108/092812   



--------------------------------------------------------------------------------

American Locker Security Systems, Inc. By  

/s/ Paul Zaidins

Typed Name: Paul Zaidins

Title:   President

Address where notices to

the Borrower are to be sent:

P.O. Box 169

Coppell, Texas 75019

Telephone: 817-722-0131

Facsimile: 817-722-0100

Security Manufacturing Corporation By  

/s/ Paul Zaidins

Typed Name:   Paul Zaidins

Title:   President

Address where notices to

the Borrower are to be sent:

P.O. Box 169

Coppell, Texas 75019

Telephone: 817-722-0131

Facsimile: 817-722-0100

Canadian Locker Company Limited By  

/s/ Paul Zaidins

Typed Name:   Paul Zaidins

Title:   President

Address where notices to

the Borrower are to be sent:

P.O. Box 169

Coppell, Texas 75019

Telephone: 817-722-0131

Facsimile: 817-722-0100

 

 

Amendment No. 2 to Loan Agreement    - 3 - 4274118.3/SP/23908/0108/092812   